Case 3:17-cv-01704-KAD Das Re rine RS }e4 12/04/18 Page 1 of 3

UNDERSTANDING THE CULTURE OF THE HIGH SCHOOL

What are the relationships between teachers, counselors, principals and other administrators? You want to
understand how these people make decisions and how these decisions are implemented. Here are some of

the key factors and relationships you want to determine:

1.

CONFIDENTIAL

How do the specific individuals interact with each other? Who seems to be friends? Which individual is
deferred to and why?

What is the structure of authority, both formal, and informal? What’s the pecking order? Who are the
leaders and the followers? Many times this has nothing to do with their title or position.

Who is responsible for whom, and to whom will each person defer for guidance or approval and why?
This will give you an insight into how decisions are actually made.

In larger high schools, the program department heads may or may not be the decision-makers. They may
pass you along with their blessings or get in the way to your getting a booking. They both may be able to
say yes but may be hesitant to usurp the teacher’s authority or commit to the use of class time. In fact,
the department head may have the authority but may not wish to be the ultimate or final decision-maker.

The teacher is the most important part of the process and in most cases is ultimately the person who
decides to give up the class time and schedule a high school presentation. The teacher can also introduce
you to other teachers who can combine classes to give you the audience size you need for maximum
effectiveness. Select the teachers who instruct classes that are required subjects for juniors or seniors.

You never want to look like you snubbed anyone or usurped authority. That is why you do not approach
the Counselor until after your presentations have been conducted and you have obtained quality inquiry
cards. More often than not if you approach them before, they may tell you that you cannot give
presentations and can only attend a Career Fair / Lunch Visit when in fact that is not true. Often several
“yes’s” can be vetoed by a single “no” from a Counselor so it is important to approach the teachers first.
Utilize the Counselor, as necessary, to disseminate scholarship information but do not mention

presentations to them.

Be sure to allow yourself enough time, if you rush yourself, you can make mistakes and cause problems.
Have enough time to be able to see everyone who may affect the decision. Get to know the people and

how they think so you can prevent a problem before it has a chance to get out of hand.

Above all, be flexible each school or district is a unigue situation. Never assume anything. Preparation
is key to your success in booking a school. Find out as much as possible before you arrive. Make a list
of what you must know before you start finalizing the booking of the presentations. If you don’t know,

find out. Ask questions.

DEF 010343

Subject to Court's Order
Case 3:17-cv-01704-KAD Document 42-2 Filed 12/04/18 Page 2 of 3
POST UNIVERSITY

BOOKING FLOW CHART

In order to effectively develop your territory implementing proper booking techniques is critical and will
benefit wou by increasing your qualified prospect lead bank, creating brand awareness of Post University
and resialt in increased freshman undergraduate residential starts each year as well as transfer student
potential. In order to effectively book presentations you must firmly believe in the following:

( There are quality prospects in every account within each territory

Q Everyone that attends a Post University presentation that is facing a critical career and education decision will
benefit from the information we provide

) Nearly every school will allow guest speakers and you must be committed to identifying decision makers within
each account and then networking to uncover additional contacts to optimize results

QO Preparation, Professionalism and Perseverance are the keys to successful booking

 

Information Acquisition: Gather teachers

names and planning periods/schedule either
from prior account information, school’s
websites or prospective students / parents,

 

 

 

TASK AND APPROVAL WILL OPEN NEARLY
ANY DOOR!
Try calling prior to your scheduled visit to notify
potential contacts (teachers, not counselors) that you
will be in the area and plan to come by to visit with
them briefly. Leaving a voicemail can be as effective,
if not more effective than actually reaching them. This
simple task will almost always grant you the approval
needed to proceed. Should you be asked why you are
there or who you are here to see, this will provide you
with a task and approval response.

Business teachers and coaches are an easy way to

gain access to presenting in your accounts. Once

these contacts are established simply ask them to

introduce you to teachers that have the greatest

concentration of juniors and seniors-required
classes.
(Objective is to get your foot in the door)

 

 

 

With task & approval call

Without task & approval call

 

 

 

Visit the school, Bring Account Information
and the appropriate marketing materials required
to update your files and successfully book
presentations. Purpose of the visit is to meet
with the teachers in order to book lectures. Ask
for teacher and if they ask if they are expecting
you, say yes.

 

CONFIDENTIAL
Subject to Court's Order

 

Visit the school, Bring Account Information and
appropriate marketing materials required to update
your files and successfully book presentations.
Purpose of the visit is to meet with teachers in
order to book lectures. When checking in at the
front desk, sign in and if asked the purpose of your

visit, simply state you are there to update your files.

 

 

DEF 010344
° Case 3:17-cv-01704-KAD Document 42-2 Filed 12/04/18 Page 3 of 3

BOOK. SCHOOL Gn Person): Introduce yourself by saying, “My name is (state name) from Post University. ’'d
like to come and give a presentation to your students about their career options after graduation. I'll be in your area

(this week) or Mext week) and have time available on (give date). If the teacher asks questions regarding the
presentation, describe the presentation as one of the programs you are offering high schools to help seniors and
juniors, faced with making critical career decisions, explore their options. Explain how the workshop could be used
to accomplish their career infusion objectives (Economics classes enjoy specific presentations, Finance teachers
really enjoy, etc.). Schedule a date, start time, # of classes to lecture and # of seniors and juniors attending (make sure
the teacher has juniors and seniors and write down how many of each to expect).

IF GUIDED TO COUNSELOR’S OFFICE (before or after attempting to get to teacher): Introduce yourself by

saying, “My name is (state name) from the Post University. I’d like to update my files and get my scholarship
information out in the publication/website for juniors and seniors about Financial Aid and Scholarship opportunities.
Do you know of any students that may be interested in pursuing these types of majors?” If counselor is not familiar
with Post, give features and benefits. Do not discuss booking presentations, this often results in interest-only
events. From there proceed to your previously contacted teachers (task and approval) to schedule presentations.

 

 

 

 

 

 

CONFIDENTIAL DEF 010345
Subject to Court's Order
